IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAJ KRISTO GUPTA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2909

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed September 22, 2016.

An appeal from an order of the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Raj Kristo Gupta, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.